Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sungyoung In on 03/10/2021.

The application has been amended as follows: 

(Currently Amended) A system for delivering advertisements, the system comprising: 
a plurality of connected vehicles comprising automobiles, the plurality of connected vehicles participating in an advertisement event comprising a parade, 
wherein each of the plurality of connected vehicles is configured to receive an instruction from one of the connected vehicles over a first network or a server over a second network to cluster near or at a target area for the purpose of reproducing an advertisement in a coordinated manner as a group of the connected vehicles,
wherein movements of the plurality of connected vehicles participating in the parade are continuously monitored by the one of the connected vehicles over the first network or the server over the second network, [[and]]
wherein each of the plurality of connected vehicles participating in the parade is configured to display vehicle identification information of a preceding vehicle to follow in the parade on an internal display of the connected vehicle, 
wherein each of the plurality of connected vehicles is configured to synchronize reproduction of one or more advertisements with other connected vehicles as a cluster advertisement, while participating in the advertisement event, and
wherein the connected vehicles participating in the parade are configured to drive following a predetermined route near or around the target area with a predetermined number of turns around the predetermined route for the advertisement event, while reproducing a same advertisement in a coordinated manner as the group of connected vehicles, thereby increasing an effect of the advertisement on people outside the connected vehicles.


4.	(Cancelled) 

7.	(Cancelled) 

19.	(Cancelled) A system of connected vehicle, wherein when the connected vehicles are parked near each other in a parking lot, the connected vehicles are configured to reproduce one or more advertisements when one of the connected vehicles is determined to receive a signal from a remote controller associated with the one of the connected vehicles. 

20.	(Cancelled) The system of claim 19, wherein the one or more advertisements are selected for reproduction based at least in part on a profile of a user of the one of the connected vehicles, vehicle profile information, or location information of the connected vehicles. 

21.	(Cancelled) The system of claim 19, wherein the connected vehicles are configured to form a cluster and reproduce an advertisement via external displays and/or speakers of the connected vehicles in a synchronized manner as the cluster, when the one of the connected vehicles is determined to receive the signal from the remote controller associated with the one of the connected vehicles. 

22.	(Cancelled) The system of claim 19, wherein the connected vehicles are further configured to reproduce the one or more advertisements after the one of the connected vehicles outputs a sound and/or a flash in response to the signal received from the remote controller associated with the one of the connected vehicles. 

23.	(Cancelled) A connected vehicle including an advertisement system,  wherein the advertisement system is configured to reproduce one or more advertisements comprising non-commercial information between reproductions of commercial advertisements on one or more external displays and/or external speakers of the connected vehicle, and wherein the non-commercial information comprises news, weather, traffic, sports scores, or other public information or announcements.

24.	(Cancelled) The connected vehicle of claim 23, wherein the non-commercial information comprises location-based information relating to transportation schedules including bus, flight, or train arrival times, when the connected vehicle is disposed at or near a bus, an airport, or a train station.

25.	(Cancelled) An advertisement platform for reproducing one or more advertisements, the advertisement platform comprising a plurality of connected vehicles forming a cluster of connected vehicles, wherein the plurality of connected vehicles is configured to reproduce an advertisement as a cluster advertisement or an interactive advertisement.

26.	(Cancelled) The advertisement platform of claim 25, wherein the reproduction of the cluster advertisement comprises simultaneous reproduction of a same advertisement in synchronization with other connected vehicles of the cluster; and wherein the reproduction of the interactive advertisement comprises reproduction of the same advertisement among the cluster, in which the plurality of connected vehicles of the cluster are each assigned one or more different roles in the reproduction of the same advertisement.

27.	(Cancelled) The advertisement platform of claim 25, wherein the reproduction of the cluster advertisement or the interactive advertisement is controlled either by a server over a network or by a master connected vehicle among the cluster.

28.	(Cancelled) The advertisement platform of claim 25, wherein the reproduction of the interactive advertisement is configured to respond to input from a person who views the interactive advertisement.

29.	(Cancelled) The advertisement platform of claim 25, wherein the one or more advertisements are provided by a server over a network, by one or more in-vehicle storage systems, or by one or more removable storage systems.

30.	(Cancelled) The advertisement platform of claim 25, wherein the plurality of connected vehicles is configured to provide public guidance information via external displays and/or external speakers of the connected vehicles while driving on a road, when an emergency vehicle approaches the plurality of connected vehicles on the road.
	Claims 1, 5, 6, and 8-18 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621